t c memo united_states tax_court robert w and vivian toan petitioners v commissioner of internal revenue respondent docket no filed date robert w toan and vivian toan pro sese paul l darcy for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated under rule respondent determined that petitioners were liable for dollar_figure dollar_figure and dollar_figure additions to their federal_income_tax for and respectively under sec_6659 the additions to tax stem from respondent’s determination that petitioners were not entitled to a investment_tax_credit that they claimed was attributable to their interest in a limited_partnership catamount associates catamount and portions of which they carried back to each of the subject years following actual and deemed concessions by petitioners we must decide whether respondent is barred from assessing any of the amounts set forth in the notices of deficiency for the subject years petitioners assert that respondent is barred by either the 3-year period of limitation under sec_6501 or a prior proceeding in this court involving petitioners’ individual income_tax_liability for we hold that respondent may assess the additions to tax set forth in the notices of deficiency unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant years rule references are to the tax_court rules_of_practice and procedure ' petitioners set forth in their petition numerous allegations of error on the part of respondent in their brief petitioners limited their argument to the issue discussed herein under the facts of this case we consider petitioners to have conceded all of their other allegations of error see eg 89_tc_46 82_tc_546 n affd 774_f2d_644 4th cir 67_tc_94 n background the parties have filed with the court a stipulation of facts and exhibits attached thereto we find the stipulated facts accordingly and we set forth the relevant facts in this background section we also set forth in this section facts which we find from the exhibits and from matters which petitioners admitted under rule petitioners resided in brooklyn new york when they filed their petition with the court petitioner robert w toan is a tax attorney who received a law degree in and an ll m in taxation in both from new york university school of law petitioners filed a joint federal_income_tax return on which they claimed an investment_tax_credit arising from catamount catamount was organized in to purchase energy management systems equipment for installation in certain identified locations petitioners invested in catamount in and they had a 470589-percent interest in its profits and losses during that year catamount placed energy management systems equipment in service during it claimed on its federal partnership_information_return that its tax basis in that equipment was dollar_figure and that the entire basis qualified for the investment_tax_credit catamount’s claimed tax basis was based on its position that the fair_market_value of the equipment was dollar_figure the equipment’s fair_market_value was actually no greater than dollar_figure and its claimed tax basis exceeded its fair_market_value by at least big_number percent petitioners claimed on their federal_income_tax return that their share of the equipment’s tax basis was dollar_figure percent times dollar_figure and that this basis qualified for the investment_tax_credit petitioners were unable to use in all of their claimed investment_tax_credit relating to the equipment and they carried back and applied dollar_figure of the credit to dollar_figure of the credit to and dollar_figure of the credit to respondent audited catamount and determined that catamount was not entitled to an investment_tax_credit for because it had no basis in qualified_investment tax_credit property respondent timely issued a notice of final_partnership_administrative_adjustment fpaa to catamount’s tax_matters_partner tmp reflecting this adjustment and the tmp timely petitioned this court to readjust the adjustments reflected in the fpaa see catamount associates v commissioner docket no on date the court entered a decision in the catamount associates case reflecting catamount's concession that it had no basis in qualified_investment tax_credit property that decision became final on date on date respondent issued separate notices of deficiency to petitioners for their and taxable years separately referred to as the notice notice and notice respectively these notices underlie the additions to tax at issue the notice reflects respondent’s determination that the portion of the disallowed investment_tax_credit that petitioners carried back to results in an underpayment_of_tax of dollar_figure for the notice determined that petitioners were liable for a dollar_figure addition_to_tax under sec_6659 as a result of this underpayment the notice reflects respondent’s determination that the portion of the disallowed investment_tax_credit that petitioners carried back to results in an underpayment in tax of dollar_figure for the notice determined that petitioners were liable for a dollar_figure addition_to_tax under sec_6659 as a result of this underpayment the notice reflects respondent’s determination that the portion of the disallowed investment_tax_credit that petitioners carried back to results in an underpayment in tax of dollar_figure for the notice determined that petitioners were liable for a dollar_figure addition_to_tax under sec_6659 as a result of this underpayment approximately years before respondent issued these notices of deficiency to petitioners respondent issued a notice_of_deficiency the notice to petitioners for determining a dollar_figure deficiency in their federal_income_tax and a dollar_figure addition thereto under sec_6653 the notice did not contain any adjustments related to catamount and did not assert an addition_to_tax under sec_6659 with respect to catamount petitioners timely petitioned this court to redetermine the determinations reflected in the notice see toan v commissioner docket no toans’ individual case and the court entered a stipulated decision in that case on date the toans’ individual case did not involve any adjustments related to catamount and it did not involve the addition_to_tax under sec_6659 with respect to catamount discussion petitioners argue primarily that this court’s decision in the toans’ individual case bars respondent from assessing for any additional_amount eg the disputed addition_to_tax under sec_6659 for that year petitioners assert that the addition to their tax under sec_6659 was not a partnership_item that was subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 but had to be determined in the toans’ individual case alternatively petitioners argue any assessment under the notice is time barred under sec_6501 petitioners assert that the addition_to_tax under sec_6659 was an affected_item for and that the related notice_of_deficiency was not an affected items notice_of_deficiency petitioners assert that the period of limitation for assessment under tefra is inapplicable we disagree with petitioners’ arguments first the proceeding in this court involving catamount was a tefra proceeding for partnership taxable years beginning after date the tax treatment of partnership items is generally determined at the partnership level and determinations are made under the unified_audit and litigation procedures set forth in sec_6221 through e the tefra partnership provisions see tefra sec_407 96_stat_670 under tehfra sec_407 96_stat_670 the tefra procedures may also apply to partnership taxable years beginning before the date effective date tefra sec_407 provides that the tefra procedures also apply to any partnership taxable_year x ending after date if the partnership each partner and each indirect_partner requests such application and the secretary_of_the_treasury or_his_delegate consents to such application such early application of tehfra was the case here where the parties to the catamount litigation treated that case as a tefra proceeding in addition to the fact that respondent’s audit of catamount was followed by the issuance of an fpaa a petition contesting adjustments in that fpaa was filed with this court through and in the name of catamount’s tmp and both parties to the case executed and filed a tehfra-type decision document to resolve that litigation under tefra partnership items include each partner's proportionate share of the partnership's items of income gain loss deduction or credit see 102_tc_683 partnership items do not include affected items ie items that are affected by partnership items sec_6231 95_tc_209 affected items are of two types the first type is a computational adjustment made to a partner's tax_liability to reflect adjustments to partnership items see sec_6231 after partnership level proceedings are completed the commissioner may assess computational adjustments without issuing a deficiency_notice see sec a the second type of affected_item requires a partner level determination see sec a a n c f energy partners v commissio89_tc_741 the additions to tax for valuation_overstatement at issue are an example of the second type of affected_item they are subject_to the deficiency procedures see sec a a see also garner v commissioner tcmemo_1996_37 the notice notice and notice are affected items notices of deficiency which are subject_to tefra’s rules governing the period of limitation for timely assessment the applicable rules are found in section a d and g congress enacted section g as part of the tax_reform_act_of_1986 tra see publaw_99_514 sec d 100_stat_2896 effective as if included in tefra see tra sec d c 88_tc_1036 n section a d and g provides sec a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions d suspension when secretary makes administrative adjustment --if notice of a final_partnership_administrative_adjustment with respect to any taxable_year is mailed to the tax_matters_partner the running of the period specified in subsection a as modified by other provisions of this section shall be suspended-- for the period during which an action may be brought under sec_6226 and if a petition is filed under sec_6226 with respect to such administrative adjustment until the decision of the court becomes final and for year thereafter -- - g period of limitations for penalties ---the provisions of this section shall apply also in the case of any addition_to_tax or an additional_amount imposed under subchapter_a of chapter which arises with respect to any_tax imposed under subtitle a in the same manner as if such addition or additional_amount were a tax imposed by subtitle a given the fact that subchapter_a of chapter of the code includes sec_6659 and that the additions to tax at issue arise with respect to petitioners' income_tax_liability imposed under subtitle a of the code we conclude that the period of limitation for assessing the sec_6659 additions to tax in guestion 1s governed by section see sec g the notice notice and notice were issued within the 3-year period of limitation set forth in section a respondent timely issued an fpaa to catamount’s tmp within that 3-year period and the tmp’s petition to this court with respect to that fpaa suspended the applicable limitation period for assessing any_tax attributable to a partnership_item or affected_item relating to catamount for the pendency of that proceeding plu sec_1 year thereafter see sec d because our decision in that proceeding became final on date respondent had at least until date to issue to petitioners the subject notices of deficiency respondent issued those notices on date or in other words at least days before the applicable_period of limitation would have expired nor does the fact that respondent had already issued petitioners a notice_of_deficiency for 1ie the notice serve to prohibit respondent from issuing the affected items notice_of_deficiency to petitioners for the same year see sec a c 104_tc_221 n 101_tc_365 petitioners rely incorrectly on 94_tc_853 for a contrary result there the commissioner issued notices of deficiency disallowing the taxpayers' claimed losses from tefra partnerships because the losses exceeded the amounts for which the taxpayers were at risk under sec_465 the commissioner never issued an fpaa to the partnerships and the taxpayers argued that their at-risk amounts were partnership items that had to be determined at the partnership level the court held that the taxpayers' at-risk amounts with regard to the partnerships were affected items and did not have to be determined at the partnership level see id pincite we conclude and hold that respondent may assess the additions to tax set forth in the notices of deficiency we have considered all arguments for a contrary holding and we reject all arguments not discussed herein as without merit or irrelevant accordingly decision will be entered for respondent
